Citation Nr: 1019064	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear.

2.  Entitlement to an initial evaluation in excess of 30 
percent for hearing loss in the left ear, with tinnitus, 
vertigo and Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
recharacterized the Veteran's service connected left ear 
hearing loss and tinnitus as "left ear hearing loss with 
tinnitus, vertigo and Meniere's," assigning a 30 percent 
evaluation effective January 2007.  In addition, the RO 
concluded that new and material evidence had not been 
submitted, to reopen a claim for service connection for 
hearing loss in the right ear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal submitted in March 2008, the 
Veteran indicated he wanted to testify at a hearing before a 
Veterans Law Judge at the RO.  By letter dated January 2009, 
the RO requested the Veteran clarify whether he wanted a 
hearing.  While he did not respond to this letter, his 
representative, in the May 2010 informal hearing 
presentation, reiterated that the Veteran wanted to testify 
at a hearing before a Veterans Law Judge.  Thus, remand is 
necessary to schedule a hearing at the RO before a Veterans 
Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


